DETAILED ACTION
1.	This is in response to communications 08/02/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Evans et al. (US 2014/0025981 A1), Katoch (US 2013/0135946 A1), Zheng et al. (US 8,971,133 B1) and Shukuri et al. (US 2002/0012272 A1) are the closest prior art of record but they do not teach all the limitations of the claim 1, 11, and 18 (and dependent claims) as follows:
Regarding independent claim  1 (and dependent claims 4-10), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “… wherein the data path is configured to operate at both the first and second voltages, the first BIST multiplexer is configured to operate at the first voltage, and the first voltage is higher than the second voltage…”
Regarding independent claim  11 (and dependent claims 12-17), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “…wherein the read path is configured to operate at the second voltage, and the write

Regarding independent claim 18 (and dependent claims 19-22), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “…wherein the read path is configured to operate at the second voltage, and the write path and the control circuit are configured to operate at both the first and second voltages…”
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 08/02/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations of independent claims.
Based on applicant’s amendment 08/02/21, claims objections and 112b rejections (sections 4-6 of previous OA) are withdrawn.
Terminal Disclaimer approved on 03/17/2021 is placed in record.
Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)